 1   William D. Hyslop
 2   United States Attorney
     Eastern District of Washington
 3   Ann T. Wick
 4   Assistant United States Attorney
     Post Office Box 1494
 5   Spokane, WA 99210-1494
 6   Telephone: (509) 353-2767
 7
                            UNITED STATES DISTRICT
 8                 FOR THE EASTERN DISTRICT OF WASHINGTON
 9
     UNITED STATES OF AMERICA,
10
11                            Plaintiff,          Case No.: 2:19-CR-00152-WFN
12
                   vs.                            Government’s Sentencing
13                                                Memorandum
14   CHRISTOPHER MICHAEL
     MERRILL,
15
16                            Defendant.
17
18         Plaintiff, United States of America, by and through William D. Hyslop,
19
     United States Attorney for the Eastern District of Washington, and Ann T. Wick,
20
21   Assistant United States Attorney for the Eastern District of Washington, submits
22
     memorandum setting forth the government’s position at sentencing. The
23
24   government recommends that the Court sentence the defendant to a term of
25   imprisonment at the low end of the advisory guideline range, followed by greater
26
27   than five years of supervised release.

28


     Gov.’s Sentencing Memorandum – 1
 1                                    BACKGROUND
 2
            The government agrees with the procedural history detailed in paragraphs
 3
 4   one through five of the initial Presentence Investigation Report (hereinafter
 5   “PSR”). ECF No. 69. The government agrees with the pretrial custody/release
 6
 7   contents of the PSR, ¶¶ 6-9; however, the government filed an objection,

 8   requesting additional information regarding Defendant’s contact with his minor
 9
     children in violation of court orders be added. ECF No. 70. The government also
10
11   agrees with the offense conduct summarized in paragraphs ten through 21 of the
12
     PSR.
13
14          Defendant filed an objection only to special condition number one. ECF No.
15   73. Neither party’s objection requires an adjustment to the sentencing guidelines
16
17   calculations or advisory guideline range.

18                                  LEGAL ANALYSIS
19
            The Ninth Circuit has set forth a basic framework which the district courts
20
21   should follow in compliance with the Supreme Court's ruling in United States v.
22
     Booker, 543 U.S. 220 (2005):
23
24          (1)   Courts are to begin all sentencing proceedings by correctly
                  determining the applicable sentencing guidelines range, precisely as
25                they would have before Booker.
26
27          (2)   Courts should then consider the § 3553(a) factors to decide if they
                  support the sentence suggested by the parties. Courts may not
28                presume that the guidelines range is reasonable. Nor should the
                  guidelines factors be given more or less weight than any other. They

     Gov.’s Sentencing Memorandum – 2
 1                 are simply to be treated as one factor among the § 3553(a) factors that
 2                 are to be taken into account in arriving at an appropriate sentence.

 3           (3)   If a court decides that a sentence outside the guidelines is warranted,
 4                 then it must consider the extent of the deviation and ensure that the
                   justification is sufficiently compelling to support the degree of the
 5                 variance.
 6
 7           (4)   Courts must explain the selected sentence sufficiently to permit
                   meaningful appellate review.
 8
 9           United States v. Carty, 520 F.3d 984, 991-92 (9th Cir. 2008).
10                            SENTENCING CALCULATION
11
12            I.   Statutory Maximum and Minimum Sentence

13           For Defendant’s conviction for receipt of child pornography, in violation of
14
     18 U.S.C. § 2252A(a)(2) and (b)(1), the Court must impose a term of at least five
15
16   years, up to twenty years. PSR ¶ 92. The Court may impose up to a $250,000 fine.
17
     ECF No. 98. The Court must impose a term of supervised release of at least five
18
19   years, up to life. ECF No. 94.
20           II.   United States Sentencing Guidelines Calculation
21
22           “As a matter of administration and to secure nationwide consistency, the

23   Guidelines should be the starting point and the initial benchmark.” Gall v. United
24
     States, 552 U.S. 38, 49 (2007).
25
26                 A.    Offense Level Calculation
27
             The PSR correctly calculated the defendant’s total offense level as 34. PSR
28
     ¶ 41.

     Gov.’s Sentencing Memorandum – 3
 1               B.     Criminal History Calculation
 2
           The PSR correctly calculated the defendant’s criminal history category as
 3
 4   Category I. PSR ¶ 58.
 5               C.     Advisory Guideline Range
 6
 7         Based upon a total offense level of 34 and a criminal history category of I,

 8   the advisory guideline imprisonment range is 151-188 months. PSR ¶ 93.
 9
                             IMPOSITION OF SENTENCE
10
11          I.   Imposition of a Sentence under 18 U.S.C. § 3553
12
                 A.     18 U.S.C. § 3553(a) factors
13
14                      1.    The nature and circumstances of the offense
15         The nature and circumstances of the defendant’s offense warrant a
16
17   meaningful sentence of the type suggested by the advisory guideline range. Over

18   the course of approximately three months –October 2017 to January 2018,
19
     Defendant shared with like-minded individuals a myriad of images and videos of
20
21   child pornography. An undercover Homeland Security Investigations Special
22
     Agent – representing just one person able to obtain child pornography from
23
24   Defendant – downloaded 75 images and 35 videos of child pornography from
25   Defendant. ECF No. 64 at 4; PSR ¶ 13. The videos and images obtained from
26
27   Defendant depicted prepubescent minor females as young as approximately 5 years

28


     Gov.’s Sentencing Memorandum – 4
 1   old, based on the representative sample described in detail in the PSR. PSR ¶¶ 14-
 2
     16.
 3
 4         Upon execution of a federal search warrant in February 2018, at Defendant’s
 5   residence, where he resided with his parents, and seizure of Defendant’s electronic
 6
 7   devices, investigators located 224 images and 91 video files of child pornography,

 8   again including depictions of prepubescent minors and minors under the age of 12.
 9
     ECF No. 64 at 4; PSR ¶ 17. Defendant spoke with agents, admitting that he
10
11   intentionally downloaded child pornography, using search terms such as “pre-
12
     teen,” “Mom and Dad,” and “Family.” PSR ¶ 18.
13
14         Less than a year later, Defendant was back at it. Between January and
15   September 2019, a special agent with the Federal Bureau of Investigation
16
17   downloaded over 550 suspected child pornography files from Defendant. The two

18   images and two video files visually reviewed by an agent were confirmed to be
19
     child pornography, depicting sadistic, masochistic, or other violent conduct. ECF
20
21   No. 64 at 5. Federal agents again executed a search warrant at Defendant’s
22
     residence (the same one), again seized devices, and again spoke with Defendant.
23
24   Id.; PSR ¶ 20. Only three child pornography files were identified on Defendant’s
25   phone this time; however, Defendant again admitted to downloading and viewing
26
27   child pornography and to using search terms such as “young,” “underage,” and

28   “pre-teen.” Id.


     Gov.’s Sentencing Memorandum – 5
 1         Within Defendant’s collection of child pornography files (from both
 2
     searches), 10 documented “Series” of child pornography were identified.
 3
 4                      2.     The history and characteristics of the defendant
 5         The defendant’s history and characteristics support a low-end-guideline
 6
 7   sentence. Although Defendant has zero criminal history points, he is not

 8   conviction free. The character of two convictions is notable: indecent exposure in
 9
     1994, and lewd conduct in 1995. PSR ¶¶ 46, 49.
10
11         Defendant has also demonstrated a pattern of noncompliance with regard to
12
     court orders. PSR ¶¶ 7, 9. Defendant always has an excuse or explanation, telling
13
14   a probation officer and the magistrate court, for example, that the reason he tested
15   positive for methamphetamine was not because he used the illegal substance, but
16
17   may have been due to inadvertent contact while cleaning his room. ECF No. 31-1.

18   Yet, he admitted that did not see or touch methamphetamine while cleaning his
19
     room. Id. When he acquired a phone with internet access without permission, he
20
21   actually had good cause to need the use of a smart phone; but he saw fit to acquire
22
     the phone first, not get the permission. ECF No. 49.
23
24         The pattern continued, with the conduct submitted to the Court in the
25   government’s Objection to Presentence Investigation Report, ECF No. 70. As
26
27   evidenced by the text messages between Defendant and his former spouse, he

28   wanted communication with his minor children, and he wanted his ex-wife to


     Gov.’s Sentencing Memorandum – 6
 1   facilitate the communication. ECF No. 72 at 6-14. Defendant at least twice
 2
     expresses bitterness and anger over his ex-wife not permitting the children to “call”
 3
 4   or “talk” to him. Id. at 9-10. It also appears as though the minors have disclosed
 5   contact of some kind with Defendant during visitation with their grandparents.
 6
 7   ECF No. 70 at 2; Attachment A. 1 This is despite two court orders 2 – one federal,

 8
 9
     1
10       Attachment A is a Report of Investigation documenting additional information
11   from Defendant’s ex-wife and the children. See ECF No. 70 at 2 (referring to
12
     further information pending). It was provided to the defense in discovery and will
13
14   be filed contemporaneous to this memorandum.
15
     2
         A violation of a no-contact order typically constitutes a crime. Thus, Defendant’s
16
17   conduct could be a basis to deny him a reduction under USSG §3E1.1, not so much
18
     as a “pretrial violation” (ECF No. 73 at 6 n.11), but as the opposite of “withdrawal
19
20   from criminal conduct.” §3E1.1 n. 1(B). Defendant’s text messages also at least
21   hint at a denial of the conduct comprising the offense and/or a false denial of
22
     relevant conduct (ECF No. 72 at 10: “The plee [sic] report is wrong in there
23
24   facts.”), another basis to deny a reduction for acceptance of responsibility. USSG
25
     §3E1.1 n. 1(A). However, as previously indicated, the government is not seeking
26
27   an adjustment of the total offense level here and merely addresses it because of the
28
     question raised by Defendant in his Objection. See ECF No. 73 at 6 n.11.

     Gov.’s Sentencing Memorandum – 7
 1   one state, ordering Defendant to have no contact with the minors. ECF Nos. 22
 2
     and 72 at p. 29.
 3
 4          Because the contact did not appear to have been in person and was otherwise
 5   being handled by the minors’ other parent, the government did not seek revocation
 6
 7   of Defendant’s pretrial release. Nevertheless, the conduct still bears on the Court’s

 8   determination of an appropriate sentence to impose in this case, as well as
 9
     imposition of conditions of release, which the government will address separately,
10
11   later in this memorandum. What the conduct reveals, especially when taken in
12
     totality with Defendant’s other pretrial release troubles, and Defendant’s return to
13
14   the same criminal conduct months after federal agents execute a warrant at his
15   house, is that Defendant has trouble complying with Court directives and prefers to
16
17   substitute his own judgment for that of the Court, his probation officer, and the

18   law.
19
            A sentence within the advisory guidelines takes all of Defendant’s personal
20
21   characteristics and history into account.
22
                        3.     The need for the sentence imposed to reflect the
23                             seriousness of the offense, to promote respect for the law,
24                             and to provide just punishment.
25           Crimes involving the sexual abuse or exploitation of a minor child are
26
27   among the most, if not the most, serious crimes that can be committed. The fact

28   that Defendant’s crimes were committed over the computer does not let him off the


     Gov.’s Sentencing Memorandum – 8
 1   hook for contributing to the exploitation of minors at the hands of others. Without
 2
     people like Defendant, there is no demand for child pornography. Defendant’s
 3
 4   collection, alone, contained the visual record of the sexual abuse of 10 known
 5   “Series” victims. PSR ¶ 21. A sentence at the low end of the advisory guideline
 6
 7   range recognizes this, promotes respect for the law, and is just punishment.

 8                       4.     The need for the sentence imposed to afford adequate
 9                              deterrence and to protect the public.
10         A guideline sentence serves the goal of general and specific deterrence.
11
12   Defendant’s sentence for indecent exposure did not deter him from his lewd

13   conduct crime. PSR ¶¶ 46, 49. The sentence for the lewd conduct did not deter
14
     him from viewing and trading child pornography, nor did it deter him from years if
15
16   illegal drug use, which is also criminal. PSR ¶¶ 74-78. The public is protected
17
     from Defendant’s crimes while he is serving a custodial sentence and hopefully
18
19   beyond, if he is successfully deterred from criminal activity by such sentence and
20   takes advantage of rehabilitative programs and tools offered either in custody or in
21
22   the community during a term of supervised release.

23                       5.     The kinds of sentences available
24
           The Court may sentence defendant to a term of prison between five and 20
25
26   years and impose of fine of up to $250,000. The Court must impose a term of
27
     supervised release of at least five years.
28


     Gov.’s Sentencing Memorandum – 9
 1                        6.      The established sentencing range
 2
           Based upon a total offense level of 34 and a criminal history category of I,
 3
 4   the advisory guideline imprisonment range is 151-188 months. PSR ¶ 93.
 5                        7.      The need to avoid unwarranted sentence disparities
 6
 7         A guideline sentence would avoid unwarranted sentence disparities.

 8                        8.      The need to provide restitution to any victims of the
 9                                offense
                       9.
10         Defendant has agreed to pay restitution to the only victims who have
11
12   submitted a restitution claim, in the amount of $3,000 each. PSR ¶ 106; ECF No.

13   64 at 10.
14
                     B.        Application of the Guidelines in Imposing a Sentence under
15                             18 U.S.C. § 3553(b)
16
17         The government’s within-guidelines recommendation is based in part on the

18   fact that such a sentence properly reflects the accumulated wisdom and expertise of
19
     the Sentencing Commission, and serves the vital goal of uniformity and fairness in
20
21   sentencing. The guidelines, formerly mandatory, now serve as one factor among
22
     several that courts must consider in determining an appropriate sentence.
23
24   Kimbrough v. United States, 552 U.S. 85, 90 (2007). It remains, however, that
25   “the Commission fills an important institutional role: It has the capacity courts
26
27   lack to base its determinations on empirical data and national experience, guided

28   by a professional staff with appropriate expertise.” Id. at 108-09 (internal quotation


     Gov.’s Sentencing Memorandum – 10
 1   marks omitted). Thus, “the Commission’s recommendation of a sentencing range
 2
     will ‘reflect a rough approximation of sentences that might achieve § 3553(a)’s
 3
 4   objectives.’” Id. (quoting Rita v. United States, 551 U.S. 338, 350 (2007)).
 5         The guidelines are the sole means available for assuring some measure of
 6
 7   uniformity in sentencing, thereby fulfilling a key congressional goal in adopting

 8   the Sentencing Reform Act of 1984. Reference to the guidelines, while carefully
 9
     considering the § 3553(a) factors, is the only available means of preventing the
10
11   disfavored result of basing sentences on the luck of the draw in judicial
12
     assignments. Therefore, “district courts must begin their analysis with the
13
14   Guidelines and remain cognizant of them throughout the sentencing process.”
15   Gall, 552 U.S. at 50 n.6.
16
17         The guidelines deserve significant respect. The government recognizes that

18   the guidelines are entirely advisory, and that a district court has discretion to vary
19
     from an advisory range, subject only to deferential appellate review for
20
21   reasonableness. A district court, however, must consider the guidelines range, see
22
     § 3553(a)(4), and is usually well-advised to follow the Sentencing Commission’s
23
24   advice in order to assure fair, proportionate, and uniform sentencing of criminal
25   offenders. Moreover, there are no other § 3553(a) factors in this case which
26
27   mitigate against imposition of a sentence within that range; to the contrary, the

28   § 3553(a) factors on balance support the imposition of the recommended


     Gov.’s Sentencing Memorandum – 11
 1   guidelines sentence. Accordingly, the government recommends a sentence at the
 2
     low-end of the advisory guideline range.
 3
 4                    C.     The Facts of This Case Support Imposition of Special
                             Condition #1 as a Term and Condition of Supervised
 5                           Release.
 6
 7         Defendant has objected to special condition #1, which would restrict

 8   Defendant’s contact with his minor children and require him to obtain permission
 9
     from a probation officer before having such contact. ECF No. 73. In support,
10
11   Defendant cites United States v. Wolf Child, 699 F.3d 1092 (9th Cir. 2012), but
12
     ignores individualized facts before This Court that support the condition here.
13
14         In imposing a condition like special condition #1 at the time of Defendant’s
15   pretrial release, Magistrate Judge Dimke rightly noted: “[A defendant’s]
16
17   fundamental liberty interest in familial association with his children . . . is not

18   “absolute” and “must be balanced against the interests of the state, and when
19
     conflicting, against the interests of the children.” ECF No. 22 at 4 (citing Wolf
20
21   Child, 699 F.3d at 1092). Judge Dimke also rightly explained: “In order for the
22
     Court to impose limitations on this right, the Court’s conditions must be
23
24   substantively reasonable and must make an individualized examination of the
25   defendant’s situation.” Id. (citing Wolf Child, at 1087-88). Proposed special
26
27   condition #1 is indeed substantively reasonable, in light of the individualized facts

28   present in this case.


     Gov.’s Sentencing Memorandum – 12
 1         As evident from Defendant’s crime and statements he made to investigators,
 2
     Defendant has a sexual interest in minor children. He was not merely collecting to
 3
 4   collect, like a coin or stamp collector. Defendant was seeking out, viewing, and
 5   collecting images and videos of child pornography that he liked to watch, that he
 6
 7   viewed for sexual pleasure. PSR ¶ 18. Defendant admitted to investigators that he

 8   would watch the child pornography videos that he downloaded and masturbate to
 9
     them. Id. He also stated that he would delete some, but save others. Id.
10
11         Significant to the Court’s individualized assessment of Defendant’s situation
12
     is Defendant’s preferred victim age. Defendant’s collection is replete with images
13
14   and videos of prepubescent minors and minors under the age of 12. The
15   representative sample detailed in the PSR involves four girls, aged approximately 8
16
17   to 11, 8 to 11, 10 to 12, and 5 to 7, engaged in sex acts with adult males. PSR

18   ¶¶ 14-16. The file names were indicative of not only child pornography, but of the
19
     ages of victims depicted. Id. Furthermore, Defendant specifically sought out
20
21   images of prepubescent minors, using “pre-teen” and “young” as search terms.
22
     PSR ¶¶ 18, 20.
23
24         Defendant’s minor children are at specific risk for two primary reasons: 1)
25   they fall within the age range of Defendant’s desired child pornography material,
26
27   both now and at the time of Defendant’s offense (PSR ¶ 68); and 2) Defendant is

28   specifically and sexually interested in incest. Defendant told investigators that he


     Gov.’s Sentencing Memorandum – 13
 1   has fantasies about incest and has sought out “Mom and Dad” and “Family” child
 2
     pornography. PSR ¶ 18. In addition, again as Judge Dimke highlighted in
 3
 4   performing the same balancing test this Court must, the children are particularly
 5   vulnerable, Defendant has prior sex offenses, and Defendant went to great lengths
 6
 7   to hide the child pornography crime and investigation from his former spouse.

 8   ECF No. 22 at 5-6. Thus, imposition of special condition #1 is supported by the
 9
     individualized assessment of the facts and circumstances of this case. Defendant’s
10
11   objection should be overruled.
12
                                       CONCLUSION
13
14         Application of 18 U.S.C. § 3553 supports a sentence at the low end of the
15   advisory guideline range for Defendant’s commission of the crime of receipt of
16
17   child pornography. The government submits that such a sentence is sufficient, but

18   not greater than necessary, to accomplish the goals of sentencing, and that a lesser
19
     sentence is not supported by application of the 18 U.S.C. § 3553(a) factors
20
21         Respectfully submitted: September 3, 2020.
22
                                                   William D. Hyslop
23                                                 United States Attorney
24
25                                                 s/ Ann T. Wick
26                                                 Ann T. Wick
27                                                 Assistant United States Attorney

28


     Gov.’s Sentencing Memorandum – 14
 1                             CERTIFICATE OF SERVICE
 2
           I hereby certify that on September 3, 2020, I electronically filed the
 3
 4   foregoing with the Clerk of the Court using the CM/ECF system which will send
 5   notification of such filing to defense counsel of record.
 6
 7                                                 s/ Ann T. Wick
                                                   Ann T. Wick
 8                                                 Assistant United States Attorney
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Gov.’s Sentencing Memorandum – 15
